PER CURIAM.
Since the super technical objections to the plaintiff’s compliance with Sec. 48.181, Fla. Stat. (1979) are wholly without merit and the amended complaint generally alleged the basis for substituted service in the language of Sec. 48.161, Fla.Stat. (1979), the motion to dismiss for lack of jurisdiction over the person of the defendant, based on the alleged insufficiency of the amended complaint, was properly denied under the newly applicable Fla.R.Civ.P. 1.070(i).1 The order under review is therefore affirmed without prejudice to a factual determination that Sec. 48.161, Fla.Stat. (1979) was not properly invoked as to the present appellant.

. This provision, effective January 1, 1981, provides:
(i) Pleading Basis. When service of process is to be made under statutes authorizing service on non-residents of Florida, it is sufficient to plead the basis for service in the language of the statute without pleading the facts supporting service.